UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1308



LAWYERS TITLE INSURANCE CORPORATION,

                                              Plaintiff - Appellee,

          versus


ROBERT L. HAIRE; MARY JO HAIRE,

                                          Defendants - Appellants.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
02-4111-CCB)


Submitted:   November 30, 2004         Decided:     December 22, 2004


Before WIDENER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Onkar N. Sharma, SHARMA & BHANDARI, Silver Spring, Maryland, for
Appellants.   Gerald W. Heller, Jessica N. Drexler, LINOWES AND
BLOCHER, LLP, Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert   L.    Haire   and   Mary   Jo   Haire   appeal   from   the

district court’s order awarding attorney fees and costs to Lawyers

Title Insurance Corporation in Lawyers Title’s action against the

Haires   for   breach    of   contract,     negligent    misrepresentation,

indemnity, and breach of guaranty arising out of the Haires’ sale

of real estate.     We have reviewed the parties’ briefs, the joint

appendix, and the district court’s opinion and order and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      See Lawyers Title Ins. Corp. v. Haire, No. CA-

02-4111-CCB (D. Md.      Feb. 2, 2004).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                    - 2 -